COURT OF APPEALS
CATHERINE STONE                  FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                       CLERK OF
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
SANDEE BRYAN MARION                 SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                  WWW.4THCOA.COURTS.STATE.TX.US
REBECA C. MARTINEZ                                                                    TELEPHONE
PATRICIA O. ALVAREZ                                                                  (210) 335-2635
LUZ ELENA D. CHAPA
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                         August 6, 2014

       Harriett Wells                                   Joseph Kraemer Bohac
       P.O. Box 6163                                    111 Soledad; Ste. 300
       San Antonio, TX 78209                            San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

       Susan D. Reed
       District Attorney, Bexar County
       Paul Elizondo Tower 1
       101 W. Nueva suite 370
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *

       RE:    Court of Appeals Number: 04-14-00457-CV
              Trial Court Case Number:       2012-PA-02347
              Style: In the Interest of L.R.R., et al., Children



               Enclosed please find the order which the Honorable Court of Appeals has
       issued in reference to the above styled and numbered cause.

              If you should have any questions, please do not hesitate to contact me.

                                                              Very truly yours,
                                                              KEITH E. HOTTLE, CLERK


                                                              _____________________________
                                                              Luz Estrada
                                                              Deputy Clerk, Ext. 3219




       cc: Dinah L. Gaines (DELIVERED VIA E-MAIL)
       Stacy Michele January (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                        August 6, 2014

                                     No. 04-14-00457-CV

                       IN THE INTEREST OF L.R.R., et al., Children,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02347
                       Honorable Solomon Casseb, III, Judge Presiding

                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on July 29, 2014. On July 23, 2014,
appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than August 13,
2014. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.

                                                    _________________________________
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court
                                          MINUTES

                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas


                                        August 6, 2014

                                     No. 04-14-00457-CV

                       IN THE INTEREST OF L.R.R., et al., Children,

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012-PA-02347
                       Honorable Solomon Casseb, III, Judge Presiding

                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The appellant’s brief was originally due to be filed on July 29, 2014. On July 23, 2014,
appellant filed a motion requesting an extension of time to file the brief.

        The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED, and appellant’s brief must be filed no later than August 13,
2014. Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.


                                                    /s/ Catherine Stone
                                                    Catherine Stone, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of August, 2014.



                                                    /s/ Keith E. Hottle
                                                    Keith E. Hottle
                                                    Clerk of Court




ENTERED THIS 6TH DAY OF AUGUST, 2014.
                                                                            VOL.___PAGE____